Citation Nr: 0216841	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  02-06 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to an increased initial disability rating 
for metatarsalgia of the left foot, currently rated as 10 
percent disabling.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran subsequently relocated to 
Kentucky, and his appeal has continued from the RO in 
Louisville, Kentucky.

Procedural history

The veteran had active service from January 1952 to January 
1954. 

The Cleveland RO denied the veteran's claims of entitlement 
to service connection for bilateral metatarsalgia and 
tinnitus in January 2002.  The veteran disagreed with that 
decision and initiated an appeal.  During the course of the 
appeal, the RO granted service connection for metatarsalgia 
of the left foot in a May 2002 rating decision.  The veteran 
was awarded a 10 percent initial disability rating.  In an 
August 2002 Form 646, the veteran disagreed with the 10 
percent rating assigned in the May 2002 rating decision as 
wall as the denial of service connection for tinnitus.  

The record does not reflect that a statement of the case 
(SOC) has been prepared on the issues of entitlement to an 
increased disability rating for metatarsalgia of the left 
foot and entitlement to service connection for tinnitus.  
These issues will be addressed in the REMAND portion of this 
decision.  The only issue which is currently within the 
Board's jurisdiction is that of entitlement to service 
connection for a right foot disorder.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 
7105, the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a SOC is 
issued]. 



FINDING OF FACT

Competent medical evidence does not reveal that the veteran 
has a right foot disorder that is causally related to any 
incident of his military service.


CONCLUSION OF LAW

A right foot disorder was not incurred in active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right foot disorder.  
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA 
to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

In July 2001, the RO sent the veteran a letter which set 
forth in detail the requirements to substantiate his claim, 
including the responsibilities of VA and the veteran with 
respect to obtaining evidence.  The veteran was specifically 
informed of what the evidence must show, what evidence he 
was responsible to supply and what evidence the RO would 
request for him.  He was also informed that the RO would 
assist him in obtaining evidence if he provided the proper 
information and release forms.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by the January 
2002 and May 2002 rating decisions, and by the May 2002 
statement of the case (SOC).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified records from Dr. L. in 
January 2002.  These reports are of record and were 
apparently submitted by the veteran.  The RO obtained the 
veteran's service medical records and also obtained 
pertinent VA outpatient treatment reports.  The veteran 
indicated in January 2002 that there were no other records 
he wanted to submit.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.  

The veteran's representative has specifically requested that 
a VA examination be conducted to further evaluate the 
veteran's claim.  As discussed above, the VCAA provides that 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it such necessary to decide the claim.  Such an 
examination is necessary if the information and evidence of 
record does not contain sufficient competent medical 
evidence to decide the claim, but there is competent lay or 
medical evidence of a current diagnosed disability, there is 
evidence that the veteran suffered an event, injury or 
disease in service or within an applicable presumptive 
period, and there is evidence that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service.  

As to this issue, the Board finds that none of these 
conditions has been satisfied.  The only evidence of alleged 
in-service incurrence and/or a link between service and the 
veteran's currently claimed disability emanates from the 
veteran himself.     
In the absence of objective evidence of in-service 
incurrence of right foot disease or injury, referral of this 
case for a VA examination or opinion as to the etiology of 
the currently claimed disability would be a useless 
exercise.  A determination as to in-service incurrence of 
foot disease or injury is independent of VA examination or 
medical opinion.  In other words, any medical opinion which 
links the veteran's claimed right foot disability to his 
military service would necessarily be based solely on the 
veteran's uncorroborated assertions.  The United States 
Court of Appeals for Veterans Claims (the Court) has held on 
a number of occasions that a medical opinion premised upon 
an unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, 
and does not serve to verify the occurrences described]; 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant].  Therefore, a 
VA examination is not warranted in this case. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran has submitted statements in support 
of his claim and his representative has submitted written 
argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Standard of review

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to 
service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a) (West Supp. 
2002); 38 C.F.R. § 3.303(a) (2002); see Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1991).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  
The Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; 
and (3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a right foot disorder was not incurred as a 
result of the veteran's military service.

With respect to Hickson element (1), there is little 
evidence to support the proposition that the veteran in fact 
has a current disability of the right foot.  An August 1996 
report shows a radiologist's impression of bilateral 
osteomyelitis.  However, a follow-up study showed no 
evidence of fracture or osteomyelitis.  There are of record 
numerous outpatient treatment records showing complaints of 
right foot pain.  However, the evidence of record does not 
appear to show a current diagnosis to account for the 
veteran's right foot complaints.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  The Board  believes that in the absence of an 
identified disability of the right foot, Hickson element (1) 
has not been satisfied and service connection may not be 
granted on that basis.  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) [in the absence of proof of a 
present disability there can be no valid claim].  

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
The Board will accordingly also provide discussions of 
Hickson elements (2) and (3), in-service incurrence and 
medical nexus.  

Even assuming that a right foot disorder currently exists, 
there is nothing in the evidentiary record to support or 
suggest that such a disorder was incurred in service.  There 
is no record in service of any injury to the veteran's right 
foot, or any of other possible cause of the claimed 
disability.  A May 1952 consultation report shows that the 
veteran was treated for pain in the left foot, diagnosed as 
metatarsalgia; however, the right foot is not mentioned.  
[As noted in the introduction, service connection has been 
granted for a left foot disability.]  At separation, the 
veteran's right foot was evaluated as normal.  Following 
service, the first record of treatment for a right foot 
disorder does not appear in the record until April 1984,  
thirty years after separation from service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  In short, Hickson element (2), 
in-service incurrence, has not been met.

With respect to Hickson element (3), the veteran has 
submitted no medical nexus evidence.  As stated, the post 
service evidence does not provide a clear diagnosis of a 
disability, much less establish a relationship to the 
veteran's service.  The primary evidence in support of a 
relationship to service comes from the veteran's own 
contentions.  However, it is now well established that 
although he is competent to report on his symptoms, as a lay 
person without medical training the veteran is not competent 
to relate those symptoms to a particular diagnosis or 
specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

The Board therefore finds that none of the elements required 
for service connection have been satisfied.  A preponderance 
of the evidence is against the veteran's claim of 
entitlement to service connection for a right foot disorder.  
The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a right foot disorder is denied.


REMAND

2.  Entitlement to an increased initial disability rating 
for metatarsalgia of the left foot, currently rated as 10 
percent disabling.

3.  Entitlement to service connection for tinnitus.

Factual background

In a May 2002 rating decision, the RO granted the veteran's 
claim of entitlement to service connection for metatarsalgia 
of the left foot and assigned a 10 percent disability 
rating.  An August 2002 VA Form 646 presented by the 
veteran's representative indicates disagreement with the 
rating assigned.  The Board interprets the August 2002 VA 
Form 646 as a notice of disagreement, timely filed, in 
response to the May 2002 rating decision.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA is obligated to 
liberally interpret communications from veterans].  The 
record does not reflect that a SOC has been issued by the RO 
or that the veteran has indicated a desire to terminate his 
appeal.

In a January 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
tinnitus.  The veteran did not mention this issue when he 
filed his notice of disagreement in February 2002, nor did 
he list it on his May 2002 substantive appeal.  However, in 
the June 2002 informal hearing presentation, the veteran's 
representative indicated that the veteran wished to appeal 
that issue.  The Board interprets the June 2002 statement as 
a timely notice of disagreement with the denial of service 
connection in the January 2002 rating decision.  See 
38 C.F.R. §§ 20.201, 20.300, 20.302.  The record does not 
reflect that a SOC has been issued by the RO or that the 
veteran has indicated a desire to terminate his appeal.

Analysis

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
held that in these circumstances where a notice of 
disagreement is filed, but an SOC has not been issued, the 
Board must remand the claim to the RO to direct that an SOC 
be issued.  The issues of entitlement to an increased 
initial disability rating for metatarsalgia of the left foot 
and entitlement to service connection for tinnitus are 
therefore REMANDED to the RO for the following action:

The RO should issue a SOC pertaining to 
the issues of entitlement to an 
increased initial disability rating for 
metatarsalgia of the left foot and 
entitlement to service connection for 
tinnitus, and in connection therewith 
provide the veteran with appropriate 
notice of his appellate rights.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  The 
Board's remand as to these two issues is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2001).



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


